MARVIN, J.
The only question in this ease is whether a bond given in an attachment proceeding under Sec. 6513 R. S. (Sec. 10287 G. C.), binds the obligors iii the bond for the payment of whatever judgment may be recovered in the action, or whether it simply binds the obligors to the extent of the property attached. The court of common pleas held the obligation to be the latter.
On the part of the plaintiff in error attention is called to a decision of the Hamilton common pleas, rendered by Judge Pfleger in the case of McCartney v. Williams, 17 Dec. 645 .(3 O. L. R., 692) in which, in a well considered opinion the contrary doctrine is held. That.opinion with the authorities cited in it, impresses us as having much merit, and but for the fact that the circuit court of the second circuit has held otherwise, in the absence of any direct holding by the Supreme Court, we should be inclined to follow the reasoning in that case. In the circuit court last referred to, in the case of Saxton v. Plymire, 2 Circ. Dec. 118 (3 R. 209) Judge Shauek, distinctly holds the contrary; and the same court sitting in Franklin county in the case of Ross v. the Miller Merchant Tailoring Co. 3 Circ. Dec. 658 (7 R. 51) also holds that the bond simply binds the obligors to the extent of the property taken in attachment.
In view of these two decisions, and as has already been *128stated, in the absence of any decision directly in point, of the Supreme Court, we affirm the judgment of the court of common pleas.
Henry, J., concurs.
Winch, J., not sitting.